DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nosaka WO 2016/117676.
The equivalent doucment, Nosaka US 10,158,341, is used as a translation for the Foreign reference, Nosaka WO 2016/117676.
1	A multiplexer (Figs. 1, 5) comprising: a common terminal (2), a first terminal (3), a second terminal (11), and a third terminal (9); a first filter (F1) that is a receive filter on a first path electrically connecting the common terminal to the first terminal and that uses an acoustic wave (see Fig. 5; 6a-6c, 7b-d) whose pass band is a first frequency band (Col. 3 lines 60-61; 699 MHz to 960 MHz); a second filter (F3) on a second path electrically connecting the common terminal to the second terminal and having a pass band which is a second frequency band (Col. 3 lines 64-65; 1700 MHz to 2170 MHz); and a third filter (F2) on a third path electrically connecting the common terminal to the third terminal and having a pass band which is a third frequency band (Col. 3 lines 62-63; 1559 MHz to 1608 MHz); wherein the first frequency band, the second 
2.	The multiplexer according to claim 1, wherein the resonant frequency of the first parallel arm resonator (7b) is at least one of the frequencies expressed by ±M×f1±N×f2 (Col. 4 lines 53-58; the expression is for a frequency in the third frequency band, discussed above).
3.	The multiplexer according to claim 1, wherein the first parallel arm resonator (7b) is included in a parallel arm circuit connected at a position second closest to the common terminal among the plurality of parallel arm circuits (see Fig. 5).
12.	The multiplexer according to claim 1, wherein each of the plurality of parallel arm circuits includes a resonator (7b-7d) or an impedance element.

13.	The multiplexer according to claim 1, wherein each of the at least one serial arm resonator and each of the plurality of parallel arm circuits is an acoustic wave resonator (6a-c, 7b-7d).
14.	The multiplexer according to claim 1, wherein the first filter includes interdigital transducer electrodes (Fig. 7 item 33) provided on a piezoelectric substrate (32; Col. 4 lines 41-48; Col. 8 lines 5-10, 34-37).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Masato WO 2017/159834 in view of Nosaka WO 2016/117676.
The equivalent doucment, Nosaka US 10,158,341, is used as a translation for the Foreign reference, Nosaka WO 2016/117676.
1	Masato discloses a multiplexer (Fig. 9) comprising: a common terminal (30), a first terminal (52), a second terminal (51), and a third terminal (41); a first filter (B1Rx) that is a receive filter on a first path electrically connecting the common terminal to the first terminal and that uses an acoustic wave (see Figs. 2, 4, 10, etc.; [0112]) whose pass band is a first frequency band ([0095]; 2110 MHz to 2170 MHz); a second filter 
Masato does not explicitly disclose a resonant frequency of the first parallel arm resonator is included in the third frequency band.
Masato, however, disclose that the parallel arm resonator of a filter would have attenuating signals from the other frequency bands ([0108]-[0109]).
Nosaka discloses a multiplexer (Fig. 5) with a plurality of filters, a first filter (F1) including parallel arm circuit (7b) that is not a closest parallel arm circuit including a first parallel arm resonator whose resonant frequency is included in a third frequency band (Col. 4 lines 53-58).
At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the first parallel resonator of the first filter to be included in the third frequency band (i.e. within the band of B3TX).  The modification would have been obvious because Masato already taught that parallel resonator is used for attenuating signals of the other frequency band (Masato: [0108]-[0109]) and that loss is able to be further reduced and attenuation in the vicinities of the pass bands of the first to third filter circuits is able to be further increased (Nosaka: Col. 3 lines 25-27, Col. 4 lines 53-58).
2.	The multiplexer according to claim 1, wherein the resonant frequency of the first parallel arm resonator (Masato: 152; Nosaka: 7b) is at least one of the frequencies expressed by ±M×f1±N×f2 (Nosaka: Col. 4 lines 53-58; the expression is for a frequency in the third frequency band, discussed above).
3.	The multiplexer according to claim 1, wherein the first parallel arm resonator (Masato: 152; Nosaka: 7b) is included in a parallel arm circuit connected at a position second closest to the common terminal among the plurality of parallel arm circuits (see Masato: Fig. 10; Nosaka: Fig. 5).
4.	The multiplexer according to claim 1, wherein the second filter is a transmit filter (Masato: B1Tx); and the first filter and the second filter define a duplexer (duplexer on Band 1).
5.	The multiplexer according to claim 1, wherein: the first frequency band is between about 2110 MHz and about 2170 MHz, the second frequency band is between about 1920 MHz and about 1980 MHz, and the third frequency band is between about 1710 MHz and about 1785 MHz (Masato: [0095]).
6.	The multiplexer according to claim 1, wherein the third filter is a transmit filter (Masato: B3Tx).
7.	The multiplexer according to claim 1, further comprising: a fourth terminal (Masato: item 42); and a fourth filter (B3Rx) on a fourth path electrically connecting the common terminal to the fourth terminal and having a pass band which is a fourth frequency band ([0095]).
8.	The multiplexer according to claim 7, wherein the fourth frequency band is between about 1805 MHz and about 1880 MHz (Masato: [0095]).
9.	The multiplexer according to claim 7, wherein the fourth filter is a receive filter (Masato: B3Rx).
10.	The multiplexer according to claim 7, wherein the first filter, the second filter, the third filter, and the fourth filter define a quadplexer (Masato: Fig. 9).
12.	The multiplexer according to claim 1, wherein each of the plurality of parallel arm circuits includes a resonator (Masato: item 151-154; Nosaka: item 7b-7d) or an impedance element.
13.	The multiplexer according to claim 1, wherein each of the at least one serial arm resonator and each of the plurality of parallel arm circuits is an acoustic wave resonator (Masato: 101-105, 151-154; Nosaka: items 6a-c, 7b-7d).
14.	The multiplexer according to claim 1, wherein the first filter includes interdigital transducer electrodes (Masato: Fig. 3 item 54; Nosaka: Fig. 7 item 33) provided on a piezoelectric substrate (Masato: Fig. 3 item 510; Nosaka: 32; Col. 4 lines 41-48; Col. 8 lines 5-10, 34-37).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Masato WO 2017/159834 in view of Schmidhammer US 9,231,556.
11.	Masato discloses the invention as discussed above but does not disclose the first filter further includes at least two parallel arm circuits provided between the ground and a same connection node.
	Schmidhammer discloses a filter (Fig. 5b) wherein at least two parallel arm circuits (PR1a, PR1b) provided between the ground and a same connection node.
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to divide at least one of the parallel arm resonator into two parallel arm circuits, thus between the ground and the same connection node.  The modification would have been obvious because linearity of the filter can be improved as taught by Schmidhammer (Col. 5 lines 32-37).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Masato WO 2017/159834 and Nosaka WO 2016/117676 above and further in view of Schmidhammer US 9,231,556.
11.	The combination discloses the invention as discussed above but does not disclose the first filter further includes at least two parallel arm circuits provided between the ground and a same connection node.
	Schmidhammer discloses a filter (Fig. 5b) wherein at least two parallel arm circuits (PR1a, PR1b) provided between the ground and a same connection node.
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to divide at least one of the parallel arm resonator into two parallel arm circuits, thus between the ground and the same connection node.  The modification would have been obvious because linearity of the filter can be improved as taught by Schmidhammer (Col. 5 lines 32-37).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Masato WO 2017/159834 in view of Watanabe US 9,431,996.
15.	Masato discloses the invention as discussed above but does not disclose the piezoelectric substrate includes a piezoelectric thin film and a multilayer body that includes a film having an acoustic velocity different from an acoustic velocity of the piezoelectric thin film.
	Watanabe discloses a resonator (Fig. 1A) comprising a piezoelectric substrate includes a piezoelectric thin film (5) and a multilayer body that includes a film (3 or 4) having an acoustic velocity different from an acoustic velocity of the piezoelectric thin film (Col. 7 lines 49-58).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have used the resonator structure of Watanabe for the resonators in the filter.  The modification would have been obvious because the Q factor can be improved as taught by Watanabe (Col. 9 lines 32-36).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Masato WO 2017/159834 and Nosaka WO 2016/117676 above and further in view of Watanabe US 9,431,996.
15.	The combination discloses the invention as discussed above but does not disclose the piezoelectric substrate includes a piezoelectric thin film and a multilayer body that includes a film having an acoustic velocity different from an acoustic velocity of the piezoelectric thin film.
	Watanabe discloses a resonator (Fig. 1A) comprising a piezoelectric substrate includes a piezoelectric thin film (5) and a multilayer body that includes a film (3 or 4) having an acoustic velocity different from an acoustic velocity of the piezoelectric thin film (Col. 7 lines 49-58).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have used the resonator structure of Watanabe for the resonators in the filter.  The modification would have been obvious because the Q factor can be improved as taught by Watanabe (Col. 9 lines 32-36).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843     

/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843